Citation Nr: 0801019	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated August 2005 from the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The TDIU claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire appeal period, the veteran's anxiety reaction 
has been productive of a disability picture that more nearly 
approximates that of serious social and occupational 
impairment but less than total occupational and social 
impairment.


CONCLUSION OF LAW

The service connected psychiatric disability is 70 percent 
disabling according to the applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.130, Diagnostic Code (DC) 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

The veteran is currently evaluated as 50 percent disabling 
under DC 9400.  Under that code, evaluations may be assigned 
ranging between 0 and 100 percent.  A 50 percent evaluation 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV), (4th 
ed. 1994).  The Global Assessment of Functioning (GAF) scale 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  In addition, a GAF score is only one factor 
in determining a veteran's disability rating.  See Brambley 
v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 
15 Vet. App. 1, 14 (2001).

The DSM-IV describes a GAF score of 21 to 30 as "[b]ehavior 
is considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A 41 to 50 rating indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious difficulty in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A 51 to 60 rating indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, American Psychiatric 
Association (DSM-IV).  

Considering the totality of the evidence, the Board finds 
that the veteran's disability more closely resembles a 70 
percent evaluation. 

In 2004, the veteran was admitted for psychiatric treatment.  
He was noted with suicidal and homicidal thoughts following 
the repossession of cars from his dealership.  Upon 
admission, his GAF scores were 34 and 40.  He was discharged 
a week later with a GAF of 60.    

At the June 2005 VA examination the veteran reported the 
following symptoms: blackouts, trouble sleeping, nightmares, 
and panic attacks.  He denied suicidal thoughts since his 
hospitalization in 2004.  The examiner noted that the veteran 
retired from working for the state of Mississippi in 1986.  
The veteran stated that he "could not take it anymore."  In 
the past few years, he has been in the car dealership 
business.  The veteran was noted as alert and oriented.  His 
memory was generally intact but recent memory seemed 
impaired.  His affect was restricted and mood somewhat 
dysphoric.  Insight was noted as fair, and judgment was noted 
as good.  The GAF score was noted as 50.  The examiner stated 
that the veteran has worsened over the past year and seems to 
have severe impairments in social function.   

The symptoms associated with a GAF of 41 to 50 more closely 
approximates the criteria for a 70 percent rating, but not a 
higher rating.  Although there were two GAF scores of 34 and 
40 upon admittance for psychiatric treatment, the discharging 
GAF was noted as 60.  Therefore, the Board finds that the GAF 
score of 50 a more accurate representation of the veteran's 
disability.

Given the GAF scores together with the nature of the symptoms 
as reported on the June 2005 examination and throughout the 
appeal, the veteran's disability more nearly approximates the 
criteria for a 70 percent rating.  The veteran's disability 
is not shown to meet the criteria for a 100 percent rating 
which requires total occupational and social impairment.  The 
veteran is capable of managing the activities of daily living 
and is not a danger to himself or others.  There is no 
evidence of memory loss or gross impairment in his thought 
process or communication nor is he found to be disoriented.  
Accordingly, the Board finds that for the entire appeal 
period, a 70 percent rating is warranted for the veteran's 
psychiatric disability. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by 
correspondences dated in March and June 2006.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, in 
June 2005, the veteran was afforded a formal VA psychiatric 
examination to determine the current nature, extent and 
severity of his psychiatric disability.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
clinic records.  In addition, the appellant was afforded a VA 
medical examination in June 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, for the entire appeal period a 70 percent 
rating is granted for anxiety reaction.  

REMAND

The veteran contends that his service connected disability 
prevents him from obtaining substantially gainful employment.  

In light of this decision, in which the Board finds that the 
veteran's PTSD warrants a 70 percent rating, his disabilities 
satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2007).  
Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
Because the veteran is unemployed and his service-connected 
disability satisfies the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his anxiety reaction renders him unable to secure 
or follow a substantially gainful occupation because 
soliciting such an opinion is necessary to adjudicate this 
claim.  Thus, the Board has no discretion and must remand.  
See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran for an 
appropriate VA examination.  The claims folder 
should be made available to and reviewed by the 
examiner.  All appropriate tests and studies should 
be conducted.  Thereafter, the examiner should 
opine as to whether, without regard to the 
veteran's age or the impact of any nonservice-
connected disabilities, it is at least as likely as 
not that his psychiatric disability renders him 
unable to secure or follow a substantially gainful 
occupation.  A complete rationale for any opinion 
expressed and conclusion reached should be set 
forth in a legible report.  

2.  After completion of the foregoing, the AMC 
should readjudicate the claim.  If the benefit 
sought remains denied, the veteran and his 
representative must be furnished an SSOC and be 
given an opportunity to submit written or other 
argument in response before the claims file is 
returned to the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


